Per Curiam.

The order of the Appellate Division of the Second Judicial Department of November 12, 1943, in the second action (266 App. Div. 1009), which vacates the warrant of attachment “ issued in the within action ” and discharges the sureties on the bonds given “ in connection with said attachment ” may not be interpreted to release the bonds given in the earlier action which had only been extended to include any liability in the second action, leaving existing liabilities undisturbed. (Italics supplied.) Nor may we impute to the Appellate Division an intention to affect liabilities which had already been .incurred in an action not then before that court for consideration and over which it had no jurisdiction.
The order and the judgment should be reversed, with costs, and the motion denied.
Untermyer, Dore, Cohn and Callahan, JJ., concur; Martin, P. J., dissents and votes to affirm.
Judgment and order reversed, with costs, and the motion denied. [See 269 App. Div. —.]